Exhibit 10.39

 

AGREEMENT

 

THIS AGREEMENT between Killington, Ltd. (“Killington”), a Vermont corporation
with its principal place of business in Sherburne, Vermont, and Farm and
Wilderness Foundation, Inc. (“F&W”), a Vermont non-profit corporation duly
qualified under Internal Revenue Code Sec. 501(c)(3), with its principal place
of business in Plymouth, Vermont, is entered into this 18th day of August 1997.

 

I.            Recitals.

 

1.            Killington needs additional water-storage capacity for its
snowmaking operations at the Killington ski resort (“Resort”) in Sherburne,
Vermont.

 

2.            F&W created water-storage capacity on real estate it owns in the
Town of Plymouth by virtue of the installation and maintenance of its dam at
Woodward Reservoir (the “Reservoir”).  F&W’s real-property rights are more
particularly described in Schedule A attached hereto and incorporated herein by
reference (the “Premises”).

 

3.            The Reservoir is located close enough to Killington that it would
be practical for Killington to utilize the water in its snowmaking operation.

 

4.            The parties have consulted with the Agency of Natural Resources of
the State of Vermont (“ANR”) and have been advised that a plan to convey water
from F&W’s property to the Resort for purposes of snowmaking is a feasible and
appropriate means to increase the water capacity for snowmaking at the Resort,
subject to full regulatory review and approval.

 

5.            The parties are entering into this Agreement to authorize
Killington to utilize the dam at the Reservoir and/or to construct a

 

1

--------------------------------------------------------------------------------


 

diversion structure and related improvements, and to convey water across the
Premises, and to set forth the terms and conditions upon which F&W will allow
Killington to exercise such rights.  Killington’s plan to divert water from and
convey water across the Premises, and thence to convey water to lands owned or
leased by Killington, for purposes of snowmaking at the Resort, is hereinafter
called the “Project.”

 

6.             The parties intend that this Agreement shall only be effective
upon the approval by the Vermont Legislature of the “Land Exchange” described in
a Memorandum of Understanding among the parties and the Vermont Agency of
Natural Resources dated July 2, 1996.

 

II.            Covenants.

 

NOW THEREFORE IN CONSIDERATION of the mutual covenants contained herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties covenant and agree as follows:

 

1.             Access for Testing, etc.  F&W hereby authorizes Killington to
enter on the Premises for purposes of:

 

A.            Conducting such tests and studies as Killington determines
reasonably necessary to assess the storage capacity created by F&W’s dam;

 

B.            Inspecting, testing and analyzing site conditions associated with
the Project; and

 

C.            Performing such further studies, analyses and evaluations as may
be required to develop engineering plans for the Project.

 

Notwithstanding the foregoing, Killington shall not have any right to conduct a
test that would create an adverse impact on the operation of F&W’s camps or
related uses.  This right of testing shall cease upon

 

2

--------------------------------------------------------------------------------


 

completion of construction of the Project, except as strictly necessary under
applicable regulatory permits or with the prior, written consent of F&W. 
Testing as strictly necessary in connection with maintenance of improvements on
the Premises may be conducted if prior written notice is sent to F&W at least 15
days before commencement of such tests.

 

2.             Project Development.  Following its engineering and planning
analysis of alternative methods, and in consultation with F&W, Killington shall
propose a project design for F&W’s approval, which shall not unreasonably be
delayed or withheld.  Killington and F&W shall utilize the methodology and basic
principles set forth in Sections 5 and 6 below in developing and approving the
Project design.

 

3.             Restore Premises.  Killington shall not conduct any tests that
involve excavation of earth, destruction of vegetation or any alteration of the
landscape without at least 48 hours prior notice to F&W, and Killington shall
promptly return the property as nearly as possible to its prior condition after
completion of such tests.  In the event that such testing would involve the
cutting of any trees on the Premises, or cause other changes to the landscape
that cannot be fully restored upon completion of the tests, Killington shall
consult with F&W prior to conducting such tests so the parties can explore ways
to minimize or mitigate the anticipated changes to the landscape, and shall only
proceed with such tests after written approval of F&W.

 

4.             Furnish Documents.  Killington shall furnish to F&W, upon F&W’s
written request, complete copies of all results of such testing, or any other
technical studies of any kind commissioned by or furnished to Killington
relating in any way to the Premises;  provided such materials

 

3

--------------------------------------------------------------------------------


 

and data shall remain the exclusive property of Killington and may not be used
or disseminated without Killington’s prior written consent. Notwithstanding the
foregoing, such materials may be shared with F&W’s consultants for all purposes
related to the Project.  Any materials that are filed with a regulatory body as
part of an application for approval or a permit, or which otherwise become
subject to disclosure pursuant to Vermont’s Public Record Act, 1 V.S.A. Sec. 315
et seq., shall be released from this confidentiality commitment.

 

Determining Project’s Use of F&W’s Premises

 

5.             F&W Approval.  No application for any regulatory approvals or
permits associated with the Project shall be made by Killington until F&W has
provided written approval of the proposed plan for use of the Premises in
connection with the Project (the “Project Plans”).  F&W shall not unreasonably
withhold or delay its approval of the Project Plans so long as the Project Plans
satisfy the following Basic Principles.

 

6.             Basic Principles.  In developing the methodology for water
withdrawal from the Premises the parties agree on, and Killington shall apply,
the following basic principles (“Basic Principles”):

 

A.  Killington needs the water for snowmaking.  F&W needs the water primarily
for its summer camp season.  In order to assure that the Reservoir will be fully
recharged from winter drawdowns in time to operate the summer camps and provide
reasonable boating and swimming access for camp owners, Killington shall not
withdraw any water from the reservoir after March 15 of each year. 
Notwithstanding the foregoing, F&W may require Killington to cease water
withdrawals up to 15 days earlier in a specific year if, as a result of
unusually low precipitation or other factors, a Vermont-licensed professional
engineer with experience in water management certifies to F&W that cessation of
withdrawals at an earlier date (on or after March 1) is reasonably necessary to
assure that the water level will be at elevation 1,345.5 feet mean sea level by
June 1 of that year.  The parties by agreement may elect to allow withdrawals by
Killington after March 15 in any given, year at F&W’s sole discretion.

 

4

--------------------------------------------------------------------------------


 

B.   A drawdown methodology must be developed which assures to the extent
reasonably possible that there will be no material negative effect upon fish and
fish spawning beyond impacts generated by historic water draw down levels at the
Reservoir, if any.

 

C.   No water drawn by Killington shall be used for any purpose other than
snowmaking.  In the event that a pipeline is constructed, however, it shall be
designed to allow reasonable access by firefighters for drawing water to combat
fires.

 

D.  It is anticipated that the Project Plans will enable a more precise
description of the Premises leased hereunder as provided in Section 16 hereof. 
Therefore, after completion of the Project Plans and issuance of all necessary
regulatory approvals and permits, that portion of the Premises leased hereunder
shall be clearly defined and described on a Survey prepared at Killington’s sole
expense by a Vermont-licensed surveyor reasonably satisfactory to both parties
(the “Leased Premises.”)

 

E.   F&W shall retain all beneficial use of the Premises except to the extent
otherwise expressly granted to Killington hereunder. Specifically, and without
limitation, F&W shall retain the right to use of the Premises for purposes of
generating electricity provided such use does not adversely affect, interfere
with or disrupt Killington’s use of the Premises for snowmaking purposes.

 

F.   All construction, maintenance, repairs and operations on the Leased
Premises shall be performed in a workmanlike and safe manner, in accordance with
all applicable law and regulations.

 

G.   Killington’s Project Plans shall have no material impact on F&W’s present
or anticipated camping program or related uses; shall not cause undue, adverse
aesthetic impacts;  and shall be compatible with the natural environment.

 

Permits and Regulatory Review

 

7.             Permit Responsibility.  Killington shall be responsible at its
sole expense for obtaining any and all permits and regulatory approvals
necessary for, or associated with, the Project.

 

8.             F&W Cooperation. Following approval of Project Plans pursuant to
Section 5 hereof, and at Killington’s request, F&W shall execute and deliver, as
owner of the Premises, such applications and requests for regulatory approval
for use of the Premises described in the Project Plans, and to undertake such
other actions as are reasonably necessary in

 

5

--------------------------------------------------------------------------------


 

connection with obtaining permits and approvals for the Project.  Nothing herein
shall be deemed to require F&W to present testimony at any regulatory hearing,
except upon request of the regulatory body. F&W shall not oppose, or seek
conditions inconsistent with, the Project Plans in any proceeding relating to
such approvals or permits.  Any costs and expenses, including reasonable
attorney’s fees, incurred by F&W in connection with activities undertaken at
Killington’s request shall be reimbursed by Killington in the manner provided in
Section 10.

 

F&W retains full and unrestricted right to appear or participate as a party in,
or to furnish comments in connection with, any regulatory proceeding or review
involving the Project; provided, however, that once F&W approves the Project
Plans, F&W shall not oppose the Project Plans or seek conditions that are not
consistent with the Project Plans.

 

9.             Copies.  Killington shall promptly furnish to F&W copies of any
and all correspondence with, submittals to, or requests and orders from any
regulatory body in connection with applications for permits for the Project, to
the same extent as an interested party intervenor would be entitled to such
copies, whether or not F&W enters a separate appearance or otherwise elects to
participate.  In addition, Killington shall promptly furnish to F&W upon written
request a full and complete copy of correspondence to and from any regulatory
agency relating to the Project to the same extent as an interested party
intervenor would be entitled to obtain.  Nothing herein shall be deemed to
constitute or require a waiver of attorney-client privilege by Killington.

 

6

--------------------------------------------------------------------------------


 

Payments to F&W

 

10.           Reimbursement of Costs and Expenses.

 

Killington shall promptly reimburse F&W all of its reasonable costs and
expenses, including attorney’s fees, incurred in connection with the negotiation
of this Agreement, and in connection with the testing, planning and regulatory
activities described above, up to a maximum limit of $40,000.  F&W shall be paid
in full within 30 days after submission of an invoice for such payments, unless
Killington requests a more detailed accounting within 15 days of receipt of such
invoice, in which case payment shall be due 15 days after receipt of such
accounting.  However, if Killington shall contest the reasonableness of the
costs and fees, or some other aspect of the accounting, it may demand
arbitration in writing within such 15-day period, and such arbitration shall be
undertaken as provided in Section 25(M).

 

11.           Annual Payments.

 

Killington shall pay F&W for the use of the Leased Premises in connection with
the Project and the interests granted pursuant to Section 16 hereof as follows:

 

A.  Basic Fee.  In Calendar Year 1997, Killington shall make a payment to F&W in
the amount of Two-Hundred Thousand Dollars ($200,000.00) (the “Basic Fee”),
reduced by one half of the sums paid by Killington to F&W pursuant to Section 10
hereof.  The Basic Fee, after such adjustment, shall be paid by Killington upon
execution and delivery of this Agreement. The amount paid by Killington in
Calendar Year 1997 shall be refunded, in full but without interest, to
Killington upon the occurrence of either of the following two events:

 

7

--------------------------------------------------------------------------------


 

(i)  If Killington, after exercising reasonably diligent efforts, has not
obtained all necessary federal, state and local permits and approvals for, and
completed construction sufficiently to be able to commence operation of, the
Project on or before December 31, 1997; or

 

(ii)  If the State of Vermont General Assembly does not approve the “Land
Exchange” during its 1997 session upon terms and conditions acceptable to
Killington.

 

Killington shall submit a written request for such refund to F&W under
sub-section (i) on or before January 15, 1998, or for sub-section (ii) on or
before 30 days following the end of the 1997 adjournment of the Vermont General
Assembly, or Killington shall be deemed to have waived any claim hereunder. 
Such notice shall state with particularity the grounds for demanding refund of
the payment.

 

B.  Adjusted Fee.  On or before February 1, 1998, and each February 1st
thereafter during the Term of this Agreement, Killington shall pay to F&W the
Adjusted Fee, as hereinafter defined.  The Adjusted Fee shall be due annually on
such date during the term hereof regardless of whether during such year
Killington is using water diverted from or across land of F&W, unless as of the
date payment is due any one or more of the regulatory permits or approvals
necessary to operate the facilities and to withdraw water as contemplated by
this Agreement has been denied, revoked, lapsed or not reissued, provided
Killington has exercised reasonable diligence to maintain or obtain such permit
or approval.  The Adjusted Fee for any given year shall be the larger of the
following two calculations:

 

i.              CPI Calculation.  The Basic Fee shall be adjusted only upward
using as an index the Consumer Price Index - All Urban Consumers (CPI-U)
National Average for all items (1967=100) of the United States Department of
Labor Statistics in effect and generally published for the referenced month (the
“Price Index”).  If the aforementioned Consumer Price Index shall no longer be
published, then another price index generally recognized as authoritative shall
be substituted by the

 

8

--------------------------------------------------------------------------------


 

parties.  Adjustments using the Price Index shall be made as follows:  The Price
Index for the last day of October 1996 shall be deemed the “Base Index.”  For
each subsequent year, the “Price Index Ratio” shall be determined by using the
Price Index for the last day of October of the Preceding year as the numerator
and the Base Index shall be the denominator.  The Basic Fee shall be multiplied
by the Price Index Ratio to determine the Adjusted Fee for each year of the
term.

 

For example, if the Base Index were 1.00, and if the Price Index on October 31,
1997 were 1.03, then the Adjusted Fee for 1998 would be determined by
multiplying ($200,000.00) x (1.03/1.00) to yield an Adjusted Fee of $206,000.00
for 1998.

 

ii.   Resort Revenue Calculation.

 

The Basic Fee shall be adjusted only upward by a factor equal to the percentage
increase in Resort Revenue (as hereinafter defined) for Killington’s fiscal year
ended July 31, 1997 to its Resort Revenue for the most recently completed fiscal
year of Killington as of the date of each adjustment. “Resort Revenue” shall
mean all gross revenue, minus any returns and allowances granted to customers,
from “Ski and Lodging Operations” at the “Resort.”   Ski and Lodging Operations
shall mean the sale of ski tickets, group packages and all other revenue derived
from mountain-based operations, plus revenue derived from food, food-service
operations, guest lodging facilities from short- and long-term rentals,
real-estate management services and all other amenity activities provided by the
Resort.  Resort is defined in sub-section (C)(ii) hereafter.  The percentage
increase in Resort Revenue shall be calculated based upon Killington’s audited
consolidated statements of income, shareholder’s equity and cash flow for such
fiscal years, reported by Price Waterhouse LLP, or other independent certified
public accountants of recognized national standing, and as included in American
Skiing Company’s or affiliate’s Form 10-K filings with the Securities and
Exchange Commission.  The calculation of the percentage increase in Killington’s
Resort Revenue shall be prepared by Killington’s independent public accountants,
provided such accountants are of nationally recognized standing, and a
certification (supported by copies of the original annual calculations) as to
the percentage increase in Resort Revenue shall be provided to F&W on an annual
basis on or before October 31 of each year. In the event that Killington is
merged into another entity, or reorganized, or other circumstances change so
that the above method is no longer feasible or does not produce an accurate and
fair accounting of increases in Resort Revenue, the parties agree to work
cooperatively to revise the calculation method accordingly.

 

9

--------------------------------------------------------------------------------


 

C.            The Skier Day Fee.

 

i.  Beginning in calendar year 1998 and continuing each year during the Term
thereafter, an additional fee calculated as set forth below, based on Skier
Days, shall be paid by Killington to F&W, if due, on or before June 30 of each
such year.  The Additional Fee shall be calculated as follows:

 

For each Skier Day (including both paid and unpaid Skier Days) after the first
one million (1,000,000) Skier Days at the Killington Ski Area in each ski
season, Killington shall pay to F&W an addition amount equal to fifty cents ($
.50).  The fifty-cent-per-Skier-Day charge shall increase each year by the same
percentage as the increase in the Adjusted Fee as calculated using the
methodology set forth in sub-section B. This shall be called the “Skier Day
Fee.”

 

ii.  Killington shall furnish to F&W, on or before June 1 of each year during
the term, a summary accounting of Skier Days generated at the Resort during each
prior ski season commencing in the fall and completed in the spring, covering a
portion of two calendar years.  Such calculations shall be based upon the same
methodology for calculating Skier Days as used by Killington for all other
purposes, and shall be in accordance with generally accepted practices in the
ski resort industry. If requested by F&W, Killington shall grant physical access
to all financial and operations records reasonably necessary for the purpose of
validating or auditing the annual calculation of skier days.  If F&W does not
conduct an audit examination, it shall be entitled to request from an
independent auditing firm employed by Killington a special purpose report, at
Killington’s sole expense, that provides reasonable assurance that the payments
due hereunder have been paid in full and on a timely basis.  The “Resort” shall
include the area historically known as the Pico Mountain Ski Area after such
time that water diverted from the Reservoir can be used at

 

10

--------------------------------------------------------------------------------


 

the Pico Mountain Ski Area.  Before such water is available to Pico Ski Area,
the method chosen by Killington to calculate skier days at Killington shall
accurately and fairly account for the fact that tickets sold at Pico may also be
used at the Killington Ski Area.

 

D.            Interest.

 

Except as specifically provided otherwise in this Agreement, in the event that
any payment due under this Section or any other Section of this Agreement is not
paid on the date specified, time being strictly of the essence, then in addition
to any other remedy provided herein or by law, the party who was entitled to
such payment shall be entitled to receive interest in the same manner and at the
same rate applicable to judgments issued by a Vermont Superior Court.

 

E.             No Warranty.  Killington’s obligations under this Agreement are
not conditional on Killington drawing any, or any given amount of, water, except
as provided in Section 14.  Killington acknowledges that F&W has made no
guarantees or representations as to the amount of water that Killington might be
allowed to draw by the State of Vermont.  Killington further acknowledges that
F&W has made no guarantee or representation that any minimum amount of water
will be available for snowmaking in any given year.

 

F.             Disputes.  In the event of a dispute between the parties about
the calculation of the Adjusted Fee or the Skier-Day Fee, including but not
limited to disputes about the calculations provided by Killington in any given
year or about changes in the Resort Revenue methodology to account for corporate
mergers or other changed circumstances, either party may demand binding
arbitration pursuant to Section 25(M).

 

11

--------------------------------------------------------------------------------


 

12.           Term.  The “Term” of this Agreement shall be fifteen years, and
the Agreement shall terminate on December 31, 2012 unless sooner terminated in
accordance with the provisions herein set forth.

 

13.           Renewal Terms.  Killington shall have a right to renew this
Agreement for three Renewal Terms, each of twenty-five years.

 

A.            Notice.  Killington shall give written notice to F&W on or before
June 30, 2012 of its intent to renew the Agreement for the First Renewal Term,
and shall pay to F&W on or before that date the Renewal Fee (as hereinafter
defined).  In the event that Killington fails to give such notice to F&W and to
pay the Renewal Fee by such date, it shall be deemed to have waived any and all
renewal rights granted hereunder.  With respect to each additional Renewal Term,
Killington shall give written notice of its intent to renew the Agreement for an
additional Renewal Term to F&W, and shall pay the Renewal Fee, on or before June
30 of the calendar year immediately before the year in which the current Renewal
Term expires.

 

For example, Killington must give such notice and pay the Renewal Fee on or
before June 30, 2037 to renew for an additional renewal term after December 31,
2037.

 

In the event that such notice and fee are not received on or before such date,
Killington shall be deemed to have waived any and all renewal rights granted
hereunder.  The Renewal Fee shall be the product of Two-Hundred and Fifty
Thousand Dollars ($250,000.00) multiplied by the Price Index Ratio to the year
of payment in the same manner as set forth in Section 12(B)(1).

 

For example, if the Base Index were 1.00, and if the Price Index on October 31,
2010 were 1.75, then the Renewal Fee for the First Renewal Term, payable on or
before June 31, 2011, would be determined by multiplying ($250,000.00) x
(1.75/1.00) to yield a Renewal Fee of $437,500.00.

 

D.            No further renewal terms.  Nothing herein shall be construed as

 

12

--------------------------------------------------------------------------------


 

granting any right of renewal for additional terms after December 31, 2087.

 

14.           Termination. A. For Reasons Pertaining to Title and Condition of
Premises.  Killington may terminate this Agreement and receive a full refund of
the Basic Fee, not including interest, at any time on or before December 31,
1997 if it determines that F&W does not have fee simple and absolute title to
the Premises, or if there is any fact, circumstance, condition, easement,
restriction, encumbrance, violation, covenant or any circumstance respecting the
Premises that is unacceptable to Killington. Such termination shall be made by
written notice to F&W on or before the December 31, 1997, or this condition
shall be deemed waived.  Killington hereby acknowledges that F&W has made no
representations as to title or condition of property on which it is relying in
entering into this Agreement.  Further, Killington acknowledges that prior to
execution of this Agreement, and pursuant to the testing provisions hereof,
Killington has now or will have full and complete opportunity to examine the
Premises, and accepts use of the same pursuant to this Agreement in “as is”
condition.

 

B.            For Reasons Pertaining to Regulatory Approval.  Killington may
terminate this Agreement by giving notice to F&W in writing if it does not
before December 31, 1999 obtain all approvals from all applicable governmental
authorities, as are necessary for the construction and operation of the Project,
containing such terms, provisions and conditions as are acceptable to Killington
in its discretion, and all appeal periods with respect thereto have expired.  In
the event that Killington exercises this contingency after January 1, 1998, it
shall not be entitled to any refund of fees paid hereunder except as provided in
Section 11(A).  If this

 

13

--------------------------------------------------------------------------------


 

condition is not exercised on or before December 31, 1999, it shall be deemed
waived.

 

C.            For Reasons Pertaining to Material Adverse Impact on the Camps.
F&W may terminate this Agreement if the installation or operation of
Killington’s Project, or Killington’s exercise of rights or performance of
duties hereunder, proximately causes a Material Adverse Impact (as hereinafter
defined) on F&W’s camps, as operated by F&W in a manner consistent with
operations before the date hereof.  The parties intend that this right of
termination shall only be exercisable after provision of written notice by F&W
to Killington of such impact, and after an appropriate opportunity to cure
taking into consideration the nature and extent of the impact, including such
cooperative efforts as the parties may deem appropriate to abate or mitigate
such impacts.  This right to terminate shall be exercisable as follows:

 

i.              Definition.  A Material Adverse Impact on the camps as operated
by F&W in a manner consistent with operations before the date hereof shall mean:

 

(a) An impact that has caused the Reservoir, its tributaries or surface waters
downstream to violate on a continuing or regular basis any physical, chemical or
biological criterion, or other water-quality standard, specified in the Vermont
Water Quality Standards (“WQS”), as now promulgated or as the WQS may hereafter
be amended, supplemented or superseded by other statutory or regulatory criteria
for Vermont surface waters, whether or not an enforcement action has been
initiated to abate or mitigate such violation;  or

 

14

--------------------------------------------------------------------------------


 

(b)           An impact that has in a substantial manner impaired, interfered
with or disrupted use on a continuing or regular basis by F&W of the Reservoir
for swimming, boating, fishing, aesthetic enjoyment and other purposes
associated with its camping or other non-profit operations as of the date
hereof; or

 

(c)           An impact that has in a substantial manner otherwise impaired,
interfered with or disrupted the uses associated with F&W’s camping and other
non-profit operations on adjoining lands of F&W.

 

ii.             Intent to Cooperate.

 

The parties agree that it would generally be in the best interests of both
parties if F&W raises any concerns about the installation or operation of
Killington’s Project, or about Killington’s exercise of rights or performance of
duties hereunder, in an informal manner when such concerns arise during the term
of this Agreement.  Such informal communications shall not limit the parties’
obligations to provide formal notices hereunder.  The parties further agree to
endeavor in good faith to resolve any such concerns informally and reasonably
while continuing to operate under the terms of this Agreement.  However, neither
party shall be deemed to have waived any claim under this Agreement by virtue of
participating (or not) in any such discussions, or by virtue of the use (or not)
of the environmental fund established pursuant to Section 29.

 

iii.            Environmental Fund.

 

In the event that F&W gives notice to Killington that F&W believes that a
condition may have been caused by installation or operation of

 

15

--------------------------------------------------------------------------------


 

Killington’s Project, or by Killington’s exercise of rights or performance of
duties hereunder, which is, or might if unremedied become, a Material Adverse
Impact, then Killington shall within 45 days following notice from F&W of such
condition, establish the Environmental Fund as provided in Sec. 29 hereof.

 

iv.            Notice to Cure.

 

In the event that F&W contends that a Material Adverse Impact has been caused by
installation or operation of Killington’s Project, or by Killington’s exercise
of rights or performance of duties hereunder, F&W shall not have any right to
terminate until it has served Killington with a notice to cure.  F&W shall
specify in the notice each and every specific violation, impairment,
interference or disruption (“the Problem”) that forms the basis for F&W’s belief
that a Material Adverse Impact has been caused by Killington’s installation or
operations.  Killington shall have a period of six calendar months after receipt
of such notice during which it may propose specific alternative conditions to
cure the Problem.  In the event that any cure proposed by Killington does not
reasonably satisfy F&W, or in the event that Killington contends that the
Problem (considered with or without any proposed cure) does not constitute a
Material Adverse Impact caused by the installation or operation of Killington’s
Project, or by Killington’s exercise of rights or performance of duties
hereunder, then either party may submit to binding arbitration, as provided in
Section 25(M), the question of whether F&W is entitled under the standards
herein to terminate this Agreement.  The arbitrator shall apply the
business-judgment rule in deciding whether F&W’s determination was reasonable
under all the circumstances.

 

16

--------------------------------------------------------------------------------


 

15.           Environmental Matters.  Killington agrees to indemnify, defend and
hold F&W and its respective officers, employees and agents harmless from any
claims, judgments, damages, fines, penalties, costs, liabilities (including sums
paid in settlement of claims) and/or loss, including reasonable attorney’s fees
and expenses, consultants’ fees and expenses, and experts’ fees and expenses
that arise during and/or after the Term in connection with the presence or
alleged presence of toxic or hazardous substances on or above the surface of the
Premises as a result of Killington’s actions or failure to act, or from the
Project, its construction, operation or removal.  F&W shall have no duty or
obligation to undertake any action with respect to any matter relating to
Killington’s use of the Leased Premises.  To the extent that such toxic or
hazardous substances were present before the date hereof (whether or not
discovered after the date hereof), or are present as the result of placement or
discharge by, or the negligence or misconduct of, F&W or its respective
invitees, contractors, officers, employees or agents, or is otherwise the result
of F&W’s actions or failure to act, Killington shall have no duty of
indemnification hereunder.  Without limitation, indemnification hereunder
specifically covers costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal or restoration work required by any
federal, state or local governmental agency or political subdivision because of
the presence or suspected presence of asbestos or toxic or hazardous substances
on or under the Premises.  The right of indemnification shall include the right
by F&W to require Killington to take such actions as are required by any
governmental entity with jurisdiction to remove such toxic or hazardous material
and/or to take

 

17

--------------------------------------------------------------------------------


 

other remedial action reasonably necessary to comply with applicable law. If
Killington shall fail to commence to do so within thirty (30) days after F&W’s
notice and demand therefor, F&W may take such actions and recover the reasonable
costs thereof without waiving any other claim hereunder.  The parties
obligations hereunder shall survive the expiration or earlier termination of
this Agreement.  If, at any time after the date hereof until the termination
date, Killington or F&W receives notice from any person or entity that there is
any asbestos and/or any other toxic and/or hazardous material in, and/or under
the Premises, such party shall within 21 days thereafter give the other party
written notice thereof, setting forth specific information about such material.

 

16.           Confirmation of Leased Rights.  Upon Killington obtaining all
necessary permits and approvals for the Project, the parties shall develop,
draft, execute and deliver such instruments as may be reasonably required in
accordance with best practices for real estate conveyancing in the State of
Vermont in order to accurately establish the precise nature, scope and location
of the Leased Premises, as reflected in the Project Plans.  Such lease
instruments and the Survey prepared pursuant to Sec. 6(D) hereof shall be
recorded in the land records of the Town of Plymouth.  Whether or not such
instruments and Survey are executed, delivered and recorded, this Agreement
shall none-the-less constitute a lease of such portion of the Premises as is
strictly necessary to construct, own and operate the Project in accordance with
the Project Plans, and may be recorded to evidence of record the commitments
made hereunder.

 

17.           Insurance.   From and after the date Killington commences
construction at the Leased Premises, Killington agrees to carry Commercial

 

18

--------------------------------------------------------------------------------


 

General Liability and Premises Liability insurance (which may be provided during
construction through builder’s risk insurance) on the Leased Premises,
(specifically including the Reservoir dam in the event the Project Plans include
any improvements, piping or pumping in, at or around the dam, but excluding
downstream liability coverage), during the balance of the Term hereof covering
both Killington and F&W as their interest may appear, with companies reasonably
satisfactory to F&W and giving F&W and Killington a minimum of thirty (30) days
written notice by the insurance company prior to cancellation, termination or
change in such insurance. Such insurance shall be for limits of not less than
Three Million Dollars ($3,000,000.00) combined Bodily Injury and Property Damage
Liability.  Any insurance required of Killington under this Section 17 may be
effected by a blanket or multi-peril or all-risk policy or policies issued to
Killington or to any person or entity with which Killington is affiliated, and
covering the Leased Premises as well as other properties owned by or leased to
Killington or persons or entities affiliated with Killington.  F&W shall be a
named insured on such policy or policies.  Killington shall furnish a
certificate of insurance demonstrating that this required coverage is in effect
within five business days of a written request by F&W, time being strictly of
the essence.

 

18.           Damage & Destruction.   In the event the Premises, or any part
thereof, including but not limited to the dam at the Reservoir, are hereafter
damaged or destroyed as a result of any act, or failure to act, by Killington
(including without limitation its employees, contractors, agents, or invitees),
Killington shall promptly repair and replace such damage or destruction, and
shall defend, hold harmless and indemnify F&W in

 

19

--------------------------------------------------------------------------------


 

connection therewith from any third-party claims in the manner set forth in
Section 19.  Killington shall also hold-harmless and indemnify F&W from any and
all damages to F&W proximately caused thereby.  This Section is expressly
applicable to damages to, or destruction of natural resources that exceed any
incidental trimming, excavation or related impacts reasonably necessary as a
result of construction and operation of the Project in accordance with generally
accepted engineering or resource management standards within the State of
Vermont.  This Section shall survive termination of this Agreement.

 

19.           Third-Party Claims.  Killington shall defend, hold harmless and
indemnify F&W in full from and against any and all loss, costs, damages, claims
and liability resulting from any third-party claims against F&W alleged to arise
in any manner connected to Killington’s use of the Leased Premises. 
Notwithstanding the foregoing, Killington shall have no duty to hold harmless
and indemnify (but Killington shall have a duty to defend) F&W against any claim
alleged to arise as a result of willful misconduct on the part of F&W, its
agents or employees.  Killington’s duty to indemnify and hold-harmless hereunder
may be satisfied by payment in full under any applicable contract of insurance
as provided in Section 17, and the defense required hereunder may be satisfied
by Killington if an insurance carrier as provided in Section 17 furnishes a
professionally competent defense to F&W (without reservation of any rights)
under any applicable contract of insurance.  It is understood and agreed by the
parties that claims made against F&W, even if covered by this section of the
Agreement, could cause increased insurance premiums or even cancellation of
insurance coverage of F&W, and therefore nothing herein shall be deemed to grant
a cause of

 

20

--------------------------------------------------------------------------------


 

action for contribution by Killington or any insurer of Killington against any
insurer of F&W, except with respect to any claims not subject to indemnification
hereunder.  It is the intention of the parties that this Section be construed in
a manner that will relieve F&W and/or its insurers of any costs of any type
relating to claims covered hereunder. Notwithstanding any other provision of
this Agreement, Killington shall have no obligation to indemnify and
hold-harmless F&W from any claim of negligence in which it is adjudicated that
damage was proximately caused by negligent maintenance of the Dam (as
hereinafter defined);  and Killington shall have no obligation to defend F&W
from any claim in which it is alleged that the sole breach of duty that caused
damage to the claimant was negligent failure to maintain the Dam.  The “Dam”
shall mean the earth-filled dam of the Reservoir, along with the roadway
crossing the earth-filled dam, the emergency spillway, drop inlet, low-level
outlet and sluice gate.  This Section shall survive termination of this
Agreement.

 

20.           Compliance with Law.  Killington shall comply with all federal,
state and municipal laws, statutes, ordinances, orders, rules and/or regulations
in connection with Killington’s use and occupancy of the Leased Premises. 
Killington shall defend, hold-harmless and indemnify F&W from any and all
liabilities or costs arising out of Killington’s failure to comply with any such
federal, state or municipal laws, statutes, ordinances, orders, rules and/or
regulations in connection with Killington’s use and occupancy of the Leased
Premises.

 

21.           Dam Maintenance, Improvements and Reconstruction.  F&W shall
maintain the Dam as necessary to comply with all applicable local, state and
federal regulations, and in conformance with reasonable engineering

 

21

--------------------------------------------------------------------------------


 

standards.  Killington shall reimburse F&W for all reasonably necessary costs,
including but not limited to the professional fees of a Vermont-licensed
engineer reasonably acceptable to F&W and to Killington, associated with such
maintenance of the Dam.  F&W shall make reasonable efforts to consult in advance
with Killington before incurring expenses hereunder, but failure to consult
shall not relieve Killington of its obligations to pay such costs provided the
costs are reasonable. Reimbursement shall be paid within 30 days after F&W
presents Killington with invoices or written statements for such work.  In
addition, F&W shall plan, obtain any necessary permits for, and complete any and
all capital improvements, or capital reconstruction, reasonably necessary for
operation, preservation and maintenance of the Dam.  Killington shall pay that
portion of the total reasonable costs of such a capital project calculated by
multiplying the total cost by a fraction in which the numerator is the remaining
term of this Agreement (including the length of any and all Renewal Terms
provided in Section 13) and the denominator is the useful life of the
improvements or reconstruction for purposes of amortization according to
reasonable accounting practices.

 

For example, if the remaining term of this Agreement (including the Renewal
Terms) were ten years, the useful life of an improvement were thirty years, and
the cost of a capital improvement were $10,000, then Killington would be
required to pay (10/30) x ($10,000), or $3,333.33. The balance shall be paid by
F&W.

 

Under no circumstances shall Killington be required to pay more than 100 percent
of the cost of such a capital project.  In the event of a dispute as to whether
an expense is a capital one for which Killington is liable only for a pro-rata
share, or in the event of a dispute about the appropriate useful life of a
capital project, or in the event of a dispute

 

22

--------------------------------------------------------------------------------


 

about the reasonableness of costs, either party may submit the question to
binding arbitration in accordance with the procedures set forth in Section 25(M)
hereof.  Notwithstanding the foregoing,  Killington shall be responsible for
paying all of the costs of repair of any damage caused by, or performance of any
capital repairs required as a result of, construction of the Project or related
operations.  The parties recognize that they may choose to agree that Killington
should assume maintenance responsibilities for the Dam, in which event they will
amend this Section and Section 19 accordingly.  Notwithstanding any other
provision of this Section, F&W shall not be required to undertake any
maintenance or capital construction associated with the roadway over the Dam if
such work is generally performed on the roadway by the Town of Plymouth.

 

22.           Default.  A.  Default by Killinqton.

 

1.             The occurrence of any of the following shall constitute a default
and breach of this Agreement by Killington if not cured or corrected in
accordance herewith (herein referred to as a “Default”).  In the event of
Default, F&W may terminate this Agreement by giving written notice to
Killington.

 

a.             Any failure by Killington to pay Basic Rent, Adjusted Rent, Skier
Day Fees or any other payment required to be made by Killington hereunder within
fifteen (15) days after receipt of written notice from F&W that payment thereof
has not been made in accordance with the requirements of this Agreement; or

 

b.             A failure by Killington to observe and perform any other
provision of this Agreement to be observed or performed by Killington, where
such failure continues for thirty (30) days after receipt of written

 

23

--------------------------------------------------------------------------------


 

notice thereof by F&W to Killington, except that this thirty (30) day period
shall be extended for a reasonable period of time if the alleged default is not
reasonably capable of cure within said thirty (30) day period and Killington
commences to cure such default within such period of thirty (30) day period and
thereafter diligently and continuously proceeds to cure the default; or

 

c.             The making by Killington of general assignment for the benefit of
creditors (exclusive of assignments in connection with financings), the filing
by or against Killington of a petition to have Killington adjudged a bankrupt,
or a petition for reorganization or arrangement under any law relating to
bankruptcy (unless, in the case of a petition filed against Killington, the same
is dismissed within ninety (90) days), the appointment of a trustee or receiver
to take possession that is not restored to Killington within ninety (90) days,
or the attainment, execution or other judicial seizure that is not discharged
within ninety (90) days;  or

 

d.             The failure by Killington to remedy a violation of a condition of
any regulatory permit or applicable law within 30 days after receipt of notice
from F&W of such violation with request to cure same, provided that it shall not
be deemed a default hereunder if, at the time of such notice or within 30 days
thereafter, Killington (a) contests the validity of the violation in a
proceeding initiated with the agency or other body with jurisdiction over such
permit, (b) has submitted to such agency or other body a fully completed
application or motion to modify such condition, or (c) has submitted a plan
acceptable to the regulatory agency for curing the violation in due course, or
(d) demands arbitration in the manner provided herein as to whether such
violation is insubstantial based upon the

 

24

--------------------------------------------------------------------------------


 

criteria set forth below.  Notwithstanding any other provision of this
Agreement, the costs of such arbitration shall be paid in full by Killington
unless the arbitrator finds that the violation is insubstantial or was not known
to Killington, in which case the violation shall not be deemed a breach of this
Agreement and the parties shall divide the costs of arbitration in equal share. 
The parties agree that the standards for determining whether a violation is
insubstantial or unknown to Killington are those set forth by the Vermont
Supreme Court in Sherburne v. Carpenter, 155 Vt. 126 (1990) as standards for a
court to consider when asked to enjoin a regulatory violation;  or

 

e.             The failure by Killington to satisfy any indemnity obligation
hereunder within the strict time limits set forth herein.

 

2.             In addition to any other remedy available at law or equity, in
the event of Default, F&W shall be entitled to obtain without bond a preliminary
and/or final injunction to restrain or abate violations, or to specifically
enforce, the terms and conditions of this Agreement (and of any instruments
recorded hereafter pursuant to Section 16), and F&W further shall be entitled to
recover its reasonable attorneys fees in the event F&W prevails in connection
with any action to enforce its rights hereunder. Killington covenants and agrees
that any violation of the terms of this Agreement, except an agreement to pay
money on a specified date, shall be deemed to constitute irreparable harm. 
Failure by F&W to assert a claim or pursue a remedy after breach by Killington
shall not be deemed a waiver by F&W of any claim arising hereunder.

 

B.            Default by F&W.  The parties agree that any substantial
interruption of the use of the Leased Premises by Killington for snowmaking

 

25

--------------------------------------------------------------------------------


 

has the potential to cause damages to Killington that are difficult to liquidate
or determine.  In light of the foregoing, the parties covenant and agree that
Killington shall have no claim to terminate this Agreement or to sue F&W, its
agents, officers or employees for monetary damages arising out of any alleged
breach by F&W of this Agreement or of any instruments hereafter recorded
pursuant to Section 16 hereof.  However, Killington shall have a right to seek
specific performance of any term or condition hereof, without the requirement of
posting any bond or security. The parties further agree that any breach of a
term or condition by F&W shall be deemed for such purposes to constitute
irreparable damages for which there is no adequate remedy at law.  Failure by
Killington to assert a claim for specific performance after breach by F&W shall
not be deemed a waiver by Killington of any claim for specific performance
arising hereunder with respect to that breach, or any other breach (whether
similar or dissimilar) occurring simultaneously with or separate from such
breach. In the event that Killington alleges that F&W has breached the Covenant
of Quiet Enjoyment set forth in Section 26 hereof,  it shall give written notice
to F&W of such breach and state specifically therein what actions F&W must take
to cure the alleged breach.   If, after such 60-day period, Killington believes
that the breach has not been cured, then Killington may give written notice of
termination to F&W.  Such notice shall be effective 15 days after receipt unless
during such period F&W gives notice in writing to Killington that F&W wishes to
submit to arbitration the question of whether the Covenant of Quiet Enjoyment
has been breached.  In such event, the Agreement shall not be terminated and the
matter shall be submitted to binding arbitration.  The arbitrator shall
terminate the Agreement if it is

 

26

--------------------------------------------------------------------------------


 

found that the Covenant of Quiet Enjoyment has been breached and that such
breach is substantial.  F&W shall pay the costs of such arbitration unless the
arbitrator finds that there has been no breach or that the breach is
insubstantial, in which event the Agreement shall not be terminated, and the
parties shall divide the costs of arbitration in equal share.

 

23.           Notices Around the Reservoir.  Killington shall post all necessary
signs around the Reservoir by November 1st of each year during the term hereof
to provide reasonable and effective warning of the dangers of the ice being
unsupported by water underneath, and shall obtain all regulatory approvals, if
any, necessary for such posting.  Signs shall be removed each year on or before
April 30.

 

24.           Improvements upon Termination.  Upon termination of this
Agreement, F&W may require Killington to remove all improvements, if any,
constructed on the Leased Premises pursuant to this Agreement, and to restore
the Leased Premises as nearly as practicable to their condition before
construction, provided only that F&W give Killington written notice of such
request no longer than six months after the date of termination. Killington
shall be entitled to remove any and all above-ground improvements in the event
of termination of this Lease and shall have reasonably appropriate access to the
Leased Premises to do so.

 

25.           Miscellaneous Provisions. A. Condemnation.  In the event that a
portion of the Leased Premises are taken by condemnation by public authority,
and if such taking impairs the use of the Leased Premises in connection with the
Project, and if such impairment cannot reasonably be remedied by Killington,
then Killington, at its election, may terminate this Agreement as of the
effective date of such taking.  Whether or not

 

27

--------------------------------------------------------------------------------


 

this Agreement is terminated by Killington, nothing herein shall be deemed to
affect Killington’s right to file a separate claim for compensation from the
condemning authority for damages to Killington’s right under this Agreement.

 

B.            Notices.  Notices and demands required, or permitted, to be sent
to those listed hereunder shall be sent by certified mail, return receipt
requested, postage prepaid, or by Federal Express or other reputable overnight
courier service and shall be deemed to have been given on the date the same is
postmarked if sent by certified mail or the day deposited with Federal Express
or such other reputable overnight courier service, but shall not be deemed
received until one (1) business day following deposit with Federal Express or
other reputable overnight courier service or five (5) business days following
deposit in the United States Mail, if sent by certified mail to address shown
below, or at such other address requested in writing by either party upon thirty
(30) days notice to the other party:

 

If to F&W:

 

Mr. Len Cadwallader

Secretary of the Corporation and Executive Director

Farm & Wilderness Foundation, Inc.

Plymouth, Vermont

 

If to Killington:

 

President

Killington, Ltd.

Sherburne, VT

 

General Counsel

American Skiing Company

P.O. Box 450

Bethel, Maine 04217

 

The parties may in writing designate successor officers or new

 

28

--------------------------------------------------------------------------------


 

addresses for purposes of notice hereunder.

 

C.            Remedies Cumulative.  All rights and remedies of F&W and
Killington herein created or otherwise extending at law are cumulative, and the
exercise of one or more rights or remedies may be exercised and enforced
concurrently or consecutively and whenever and as often as deemed desirable.

 

D.            Binding Effect.  All covenants, promises, conditions,
representations and agreements herein contained shall be binding upon, apply and
inure to the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

E.             No Waiver.  The failure of either F&W or Killington to insist
upon strict performance by the other of any of the covenants, conditions, and
terms of this Agreement shall not be deemed a waiver of any subsequent breach or
default in any of the covenants, conditions and agreements of this Lease.

 

F.             No Joint Venture.  The parties hereto agree that it is their
intention hereby to create only a relationship of landlord and tenant, with
limited and specified duties to cooperate together.  Therefore, no provision
hereof, or act of either party hereunder, shall ever be construed as creating
the relationship of principal and agent, or a partnership, or a joint venture or
enterprise between the parties hereto.

 

G.            Deleted.

 

H.            Applicable Law and Choice of Forum.  This Agreement shall be
governed by the laws of the State of Vermont.  Any litigation arising hereunder
shall be prosecuted in a court of competent jurisdiction within the State of
Vermont or the United States District of Vermont.

 

29

--------------------------------------------------------------------------------


 

I.            Entire Agreement.  This Agreement contains all of the
understandings of the parties hereto with respect to matters covered or
mentioned in this Agreement and no prior agreement, letters, representations,
warranties, promises, or understandings pertaining to any such matters shall be
effective for any such purpose.  This Agreement may be amended or added to only
by an agreement in writing signed by the parties hereto or their respective
successors in interest.

 

J.            Preliminary Negotiations; Drafting Presumption.  F&W and
Killington acknowledge and agree that neither of them shall be bound by the
representations, promises or preliminary negotiations with respect to the Leased
Premises made by their respective employees or agents.  It is their intention
that neither party be legally bound in any way until this Agreement has been
fully executed by both F&W and Killington.  This Agreement has been prepared by
F&W, and its professional advisors, and reviewed by Killington and its
professional advisors.  F&W, Killington, and their separate advisors believe
that this Lease is the product of all of their efforts, that it expresses their
agreement, and that it should not be interpreted in favor of either F&W or
Killington, or against either F&W or Killington merely because of their efforts
in preparing it.

 

K.           Headings; Gender.  Paragraph headings, numbers and underscoring
have been set forth herein for convenience only, do not define or limit the
provisions hereof, and have no significance whatsoever.  The order in which the
paragraphs appear in this Agreement has no significance whatsoever. Words of
gender used in this Lease shall be deemed to include other genders, and singular
and plural words shall be deemed to include the other, as the context may
require.

 

30

--------------------------------------------------------------------------------


 

L.             Survival.   In the event that the agreement is terminated before
the Term has expired, the rights of defense, indemnity, to be held harmless and
to restoration specified in Sections 3, 15, 18, 19, 24 and 28 shall survive, as
shall any claim that arose under the Agreement before the date of termination.

 

M.          Arbitration.  In connection with any right of arbitration
specifically provided in this agreement, and unless otherwise agreed by the
parties in writing, the arbitration shall take place in the City of Rutland,
Vermont, and shall be conducted according to the applicable rules of the
American Arbitration Association.  If the parties cannot agree on an arbitrator,
each party shall select one arbitrator and the two arbitrators so chosen shall
choose the third person.  Unless otherwise specified herein, the parties shall
jointly bear all costs of arbitration.  All arbitration shall be binding.

 

N.           Taxes.  Killington shall pay all real and personal property taxes
levied against the improvements constructed by Killington on the Leased
Premises.  F&W agrees to join in an application requesting the appropriate
taxing authority to perform a tax parcel division and create a separate tax
number for the improvements, if such a division is available.  If such a
division is not available and real estate taxes must continue to be paid in
F&W’s own name, then Killington shall contribute Killington’s proportionate
share of such taxes based upon the taxes attributable to Killington’s
improvements.  F&W shall furnish to Killington in writing its calculation of the
taxes due in any current year after the tax bill has been received by F&W, and
within 60 cays thereafter Killington shall pay to F&W the proportionate share
due from Killington.  F&W shall be responsible

 

31

--------------------------------------------------------------------------------


 

for paying the taxing authority, and F&W shall deliver evidence satisfactory to
Killington of the method of its calculation and payment of such taxes at least
ten days before they would otherwise become delinquent. If F&W fails to provide
such evidence of payment, Killington may, at Killington’s option, pay any unpaid
taxes then due.  F&W shall immediately reimburse Killington for the amount of
F&W’s taxes paid by Killington or, at Killington’s option, Killington may offset
the amount of F&W’s taxes paid by Killington against any amounts due or to
become due to F&W under this Lease.  In the event of a dispute with respect to
the allocation of taxes, either party may submit the matter to binding
arbitration. Killington shall have the right at its sole cost and expense to
contest by appropriate legal proceedings any tax, assessment, levy or charges
which may be levied, assessed, imposed or charged separately against the Leased
Premises and/or Killington’s operations and/or directly against Killington’s
improvements located in or on the Leased Premises, and which under this
Agreement shall be paid by Killington.  Notwithstanding that Killington
undertakes such contest, Killington shall not defer or suspend compliance with
the obligation hereunder to pay any such taxes pending the outcome of such
contest unless by law it is necessary that such payment be suspended to preserve
or perfect Killington’s action or is otherwise permissible.  To the extent F&W
is required by law to be a party to any such proceeding to execute any document
or consent, or where such proceeding may only be brought in the name of F&W, F&W
shall so act to enable Killington to enforce its right.

 

O.            Repairs.  Killington shall be responsible for all maintenance and
repairs of the improvements related to the Project, which repairs shall be

 

32

--------------------------------------------------------------------------------


 

performed in a workmanlike manner.  Any work performed besides routine
maintenance or emergency repairs will require advance notice to F&W of
Killington’s actions.  Routine maintenance shall not be conducted at times or in
a manner that interferes with F&W’s program or services.  No trees, vegetation
or brush shall be cut by Killington without F&W’s prior approval.

 

P.             Materiality of Terms.  In accepting this Agreement, Killington
acknowledges that the Leased Premises are a scenic natural area used for
recreational and for conservation purposes, and that the terms and conditions of
this Agreement are all material.  Killington further acknowledges that F&W is a
non-profit organization concerned about preservation of those outstanding
natural, recreational and scenic qualities.  F&W likewise acknowledges the
importance of the terms to Killington, and acknowledges that all terms requiring
performance by F&W are material.  Therefore, the parties expressly agree that
any breach or violation shall be subject to injunctive relief without proof by
the other party of any monetary damage, loss or injury to any property interest.

 

Q.            Authority of Parties.  F&W and Killington hereby represents,
warrant and affirm that they have full authority to execute this Agreement. They
further represent, warrant and affirm to each other that the Agreement is a
binding and enforceable obligation.

 

R.            Regulatory Notices During Term.  Killington shall promptly furnish
to F&W during the term hereof a complete copy of any regulatory notices of
violation, administrative orders, or correspondence from any local, state or
federal official in which it is asserted that a violation of any applicable law
or permit has or may occur on the Premises.

 

33

--------------------------------------------------------------------------------


 

S.             Definition of “Agreement.”  As used herein, the “Agreement” shall
be construed, after execution and recording of instruments pursuant to Section
16, as including all such instruments.

 

T.            Changes in Project.  After approval of the initial Project Plans
by F&W, Killington shall make no discernible changes in the Project that would
have any likelihood of having any effect upon, or which are visible from the F&W
campus, without the prior written consent of F&W.  F&W may withhold its consent
to any such proposed changes in its sole discretion. In the event of a dispute
between the parties as to whether any particular change requires F&W’s consent,
either party may submit the question to binding arbitration.  Killington shall
promptly furnish to F&W copies of any and all “change orders” issued by or on
behalf of Killington during initial construction of the Project.  To the extent
reasonably feasible, such copies shall be given to F&W before the change is
implemented.  After completion of the initial construction of the Project,
Killington shall give notice in writing to F&W of any and all proposed changes
in the Project that Killington contends would not have any likelihood of having
any effect upon F&W, or which are not visible from the F&W campus.  Such notice
shall be given at least 15 days before the change is implemented.
Notwithstanding the foregoing, Killington may without the prior consent of F&W
make any changes expressly required by a regulatory agency to comply with
applicable law, provided that such changes are also consistent with the Basic
Principles.  Killington shall give notice to F&W if it intends to make such
changes required by a regulatory agency.  The notice shall include a copy of the
order of such regulatory agency that requires such changes.  If F&W does not
within 30 days of receipt of such notice demand

 

34

--------------------------------------------------------------------------------


 

arbitration of the question whether the change is consistent with the Basic
Principles, F&W’s consent shall be deemed granted.  No construction or change
shall take place during such 30-day period, or during the time required to
complete any arbitration demanded by F&W.

 

U.            Notice of termination or non-renewal.  In the event that this
Agreement is terminated pursuant to Section 14 or in the event that Killington
elects not to renew the Agreement pursuant to Section 13, F&W may record in the
land records of the Town of Plymouth, after the effective date of termination,
notice that the Agreement has terminated.  Such recorded notice shall be
conclusive notice of termination of this Agreement as to any third-parties.  Any
summary or short-form notice of this Agreement recorded by Killington in the
land records of the Town of Plymouth shall include the full text of this Section
25(U) .

 

V.            Lease.  The parties agree that the rights conveyed hereunder are
leased, and that this instrument does not transfer a fee interest.
Notwithstanding the foregoing, in the event that any taxing authority alleges
that F&W is obligated to pay any land-gain, capital gain or other tax as a
result of executing and delivering this instrument, or the transactions
incorporated herein, Killington shall defend, hold-harmless and indemnify F&W
therefrom.  Nothing herein shall be construed to require Killington to defend,
hold-harmless or indemnify F&W from any tax liabilities incurred as a result of
lease payments hereunder.

 

26.           Covenant of Quiet Enjoyment.  F&W covenants that Killington shall
have quiet and peaceable possession of the Leased Premises after commencement of
construction and during the Term hereof, and that F&W will not disturb
Killington’s enjoyment thereof as long as Killington is not in

 

35

--------------------------------------------------------------------------------


 

default under this Agreement. F&W further covenants not to construct or permit,
approve, cause or otherwise allow on the Leased Premises any improvements,
structure or other facility that would interfere with Killington’s use of the
Leased Premises under this Agreement.  It shall not be a breach by F&W of this
covenant if F&W uses or allows use of the Premises that does not substantially
interfere with the rights of Killington hereunder; provided, however, it shall
be a breach by F&W of this covenant if F&W undertakes any action of any type of
its own accord by contract to or with any third party that has, or would have, a
material adverse effect on the exercise of Killington’s rights hereunder,
specifically including without limiting the generality of the foregoing, any
actions that impair or otherwise negatively impact the volume of water in the
Reservoir or the historical water levels at the Reservoir.  F&W covenants and
agrees not to undertake any such action.  Nothing herein shall be deemed to
restrain F&W from notifying any local, state or federal agency of a violation or
potential violation of applicable law, or to restrain F&W from taking action
required by any applicable federal, state or municipal law, statute, ordinance,
order, rule and/or regulation.

 

27.           Assignment.  Killington shall not assign its right, title and
interest hereunder to any third party except with the prior written consent of
F&W, which may be refused for any reason.  Notwithstanding the foregoing,
Killington may assign and transfer any or all of its right, title and interest
hereunder:

 

A.            To any entity owned, controlled or under the management of the
American Skiing Company;

 

B.            To the purchaser of all or substantially all of the assets of

 

36

--------------------------------------------------------------------------------


 

Killington, Ltd. or the American Skiing Company; or

 

C.            To an entity that merges or consolidates with or into Killington
or the American Skiing Company, or into which Killington or the American Skiing
Company is merged or consolidated.

 

F&W hereby consents to the collateral assignment of all Killington’s right,
title and interest in and to this Agreement to any third parties extending
credit to Killington or the American Skiing Company, and hereby covenants and
agrees to execute and deliver such consents to assignment as may be reasonably
required by any lenders to Killington or the American Skiing Company, determined
based upon commercial lending practices for credits in excess of $20,000,000. 
Such consents may include, without limitation, the following provisions, to
which F&W hereby consents and agrees:

 

A.            Providing notice of any default by Killington under this Agreement
in addition to notices otherwise required hereunder and providing a reasonably
opportunity for the lender or lenders to cure such default;

 

B.            Extending the right to such lenders to act as the lessee hereunder
for such period as the lender or lenders may deem appropriate prior to any
assignment of its interest in and to this Agreement in connection with any
foreclosure or other similar proceeding initiated against Killington or the
assets;

 

C.            Extending to Lender the right to assign its interest under this
Lease in connection with any foreclosure or similar proceeding involving the
Leased Premises or Killington; and

 

D.            Agreeing that the lender or lenders need not assume any

 

37

--------------------------------------------------------------------------------


 

responsibility for monetary defaults by Killington or pay any amounts in arrears
owed by Killington in connection with their exercise of their right to take over
the lessee’s interest under this Agreement and foreclose upon such interest or
otherwise assign such interest in a foreclosure or similar proceeding involving
the Leased Premises or Killington.

 

F&W hereby acknowledges and agrees that the foregoing provisions are
illustrative of, and not a complete list of, terms and provisions typically
found in commercially reasonable leasehold mortgages or assignments and F&W
hereby agrees to cooperate with Killington and its lender or lenders to develop,
execute and deliver such leasehold mortgages or assignments as may reasonably
acceptable to Killington’s lender or lenders.

 

Notwithstanding the foregoing, F&W’s obligation to consent to any such
assignments is conditioned upon the assignee or lender, in the event of a
foreclosure or other exercise of the assignee’s or lender’s rights, agreeing in
writing to assume and perform all obligations of Killington arising under this
Agreement on or after the date upon which the assignee or Lender takes
possession of the Leased Premises or exercises rights under instruments prepared
in accordance with Section 16 hereof.  Nothing herein, however, shall be deemed
to limit F&W’s remedies against Killington, including the right to terminate
this Agreement on account of Killington’s breach.

 

With advance notice to Killington, F&W may pledge, mortgage, assign, grant
and/or transfer any or all of its right, title and interest hereunder.

 

28.           Unconditional Guarantee.  In consideration of the mutual

 

38

--------------------------------------------------------------------------------


 

covenants contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, American Ski
Corporation (“ASC”) hereby unconditionally covenants and agrees to guarantee any
and all of Killington’s obligations hereunder to defend, indemnify and/or hold
F&W harmless.  Any notice given hereunder to Killington shall be deemed to be
full and complete notice to ASC, and ASC hereby waives any other claim to
notice.  This unconditional guarantee shall survive termination of the
Agreement.

 

29.           Environmental Fund.   The Fund shall be established by Killington
as provided in Sec. 14(C)(iii) hereof (the “Fund”) in the initial amount of
$100,000.00.  The purpose of the Fund is to allow for study and remediation of
adverse environmental or aesthetic impacts that may be associated with
Killington’s installation or operations.  The parties intend that the Fund be
used as a means to avoid conflict between the parties during the Term.  The Fund
shall be established and maintained as follows:

 

A.            The Fund shall be managed in accordance with the terms of this
Agreement by an Escrow Agent (the “Agent”) chosen by F&W, provided that the
Agent is a banking corporation licensed to do business in Vermont, or an
attorney licensed to do business in Vermont, or a law firm with its principal
place of business in the State of Vermont.

 

B.            The custodian of the Fund shall be a banking corporation licensed
to do business in the State of Vermont unless Killington, F&W and the Agent
agree otherwise in writing.

 

C.            The Fund may be drawn upon in accordance with the procedure set
forth in Section 29(d) below solely for the following purposes:

 

39

--------------------------------------------------------------------------------


 

i.              To pay a professional fee and reasonable expenses to the Agent
and/or to the custodian of the Fund.

 

ii.             Unless Killington objects in writing as provided in Section
29(D), to pay:

 

a.             A third party or parties for study of environmental or aesthetic
impacts reasonably believed by F&W to have been caused by, or related to,
Killington’s installations or operations under this Agreement.

 

b.             A third party or parties for remediation or mitigation of
environmental, aesthetic or use impacts reasonably believed by F&W to have been
caused by, or related to, Killington’s installations or operations under this
Agreement.

 

D.            F&W shall provide prior written notice to Killington of any
proposal to draw on the Fund for any purpose other than payment of the Agent or
custodian of the Fund.  Such notice shall be sent prior to commencement of any
study or project, but need be sent only once in connection with any study or
project.  Nothing herein shall be construed to require multiple notices in
connection with each disbursement involved in a single study or project.  Such
notice shall set forth a description of the work to be undertaken, the maximum
expense of such work, the anticipated schedule for the project, and the name of
the proposed consultant or contractor.  The notice shall also set forth the
basis for FSW’s belief that the proposed expenditure is caused by or related to
Killington’s installations or operations under this Agreement.  Killington shall
have 30 days after the date upon such notice is sent to serve written notice of
its intent to contest this use of the Fund.

 

40

--------------------------------------------------------------------------------


 

E.             Any notice of intent to contest by Killington shall be sent
certified mail, return receipt requested, or delivered in hand, to the Agent and
in accordance with Section 25(B).  If such notice of intent to contest is not
received by the Agent within such 30 days, then Killington shall be deemed to
have waived any and all claim hereunder to contest such use of the Fund.

 

F.             The sole reason why Killington may contest use of the Fund is
that the proposed use is not for payment of:

 

a.             A third party or parties reasonably qualified to study
environmental or aesthetic impacts that a reasonable person might believe were
caused by or are related to Killington’s installations or operations under this
Agreement.

 

b.             A third party or parties reasonably qualified to remediate or
mitigate environmental, aesthetic or use impacts that a reasonable person might
believe were caused by, or are related to, Killington’s installations or
operations under this Agreement.

 

G.            Killington’s notice shall state specifically why it contends that
the standards set forth in Section 29(F) have not been satisfied.

 

H.            In the event that the parties have not been able to resolve any
dispute about whether the proposed use of the Fund satisfies the standards set
forth in Section 29(F), then either party may at any time submit the question to
binding arbitration pursuant to Section 25(M).

 

I.              In the event that the principal amount of the Fund drops below
Fifty-Thousand Dollars ($50,000.00), F&W may require Killington to replenish the
Fund.  Within 60 days after receipt of notice from F&W

 

41

--------------------------------------------------------------------------------


 

pursuant to this sub-section, Killington shall pay to the Escrow Agent the sum
necessary to bring the principal of the Fund to at least One-Hundred-Thousand
Dollars ($100,000.00), and Escrow Agent shall immediately deposit such payment
into the Fund.  Such notice from F&W shall include a written statement from the
Escrow Agent certifying the balance of the Fund on a date specified no more than
60 days before the date of such notice, and the amount of Killington’s payment
shall be calculated based on that Fund balance.  Notwithstanding the foregoing,
if at the time such payment is due, the Price Index has increased to 1.50 or
greater, then Killington’s payment shall increase the balance of the Fund to
One-Hundred-and-Fifty-Thousand Dollars ($150,000.00), and any payments
thereafter pursuant to this sub-section shall be similarly calculated so that
the resulting balance of the Fund is at least equal to the product of
($100,000.00) x (Price Index).

 

J.             Killington shall be entitled to receive a written accounting of
any and all use of the Fund monthly upon application in writing to the Agent. 
The Agent shall furnish such accounting within a reasonable time after such
request.  F&W shall be entitled to receive accountings on the same basis, and as
may otherwise be agreed between the Agent and F&W.  Any disputes arising out of
the accountings shall be subject to arbitration in accordance with Section 25(M)
at the request of any party, or of the Agent.

 

K.            The Agent and Custodian shall be entitled to reasonable
professional fees.  The Agent may require proof from F&W that it has strictly
complied with the notice requirements specified herein before making a
disbursement pursuant to Sec. 29(C)(ii).  Written certification from an
authorized representative of F&W that such notice was given on a

 

42

--------------------------------------------------------------------------------


 

specified date shall be conclusive proof to the Agent that notice was given on
such date, and Agent shall have no duty to make any further inquiry.  In the
event that Killington serves notice of intent to contest a proposed use of the
Fund in accordance with the strict time provisions set forth herein, Escrow
Agent shall not make any disbursements related to the matter being contested
except upon written authorization from Killington or in accordance with the
decision of the arbitrator.  As a condition of being named Agent, the Agent
shall execute an acknowledgement of arbitration or other written instrument that
binds the Agent to the arbitration provisions of this Agreement with respect to
the use of the Fund.

 

L.             If Killington elects not to contest a proposed use of the Fund,
this failure to contest shall not be construed as an admission of any kind
whatsoever.  For example, without limitation, failure to contest a proposed use
of the Fund shall not be construed as an admission by Killington that its
installation or operation has caused a Material Adverse Impact.  The parties
agree that the purpose of the Fund is to avoid conflict and to solve problems. 
Therefore Killington may consent to use of the Funds for a particular purpose
even though Killington does not believe that its installation or operation has
in fact caused a particular Problem.

 

M.           Upon termination of this Agreement, the Agent shall prepare a final
accounting (to cover the period since the last accounting furnished to
Killington and to F&W.)  Upon approval by both parties in writing of the final
accounting, or upon an arbitrator’s decision with respect to any disputes about
the final accounting, the Agent shall pay the full amount of the Fund to
Killington.  Notwithstanding the foregoing, if any additions have been made to
the Fund from a source other than Killington or the

 

43

--------------------------------------------------------------------------------


 

earnings of the Fund, the final accounting shall include a proposal to equitably
account for such additions by remittance or payment to Killington, F&W or a
third party (or parties) in the final distribution. Such payments shall not be
made until written consents have been received from F&W or Killington, or in
accordance with an arbitrator’s decision.

 

N.            In the event that Killington believes that any and all outstanding
Problems have been resolved or mitigated to F&W’s reasonable satisfaction, and
that no further testing, study or monitoring is required, Killington may serve
notice in writing on Escrow Agent and on F&W that it requests all funds then
held in escrow to be remitted to Killington. Escrow Agent shall remit such funds
within 30 days thereafter unless, within such time, F&W serves written notice on
Escrow Agent and on Killington that it believes that any and all outstanding
Problems have not been reasonably mitigated or resolved, or require further
testing, study or monitoring.  In the event that the parties cannot thereafter
resolve a dispute about whether the escrow funds should be remitted to
Killington, either Killington or F&W may submit the matter to binding
arbitration in accordance with the provisions of Section 25(M) hereof.  The
escrow funds shall be retained by Escrow Agent unless the arbitrator finds that
any and all outstanding Problems have been resolved or mitigated to F&W’s
reasonable satisfaction, and further finds that no further testing, study or
monitoring is reasonably required.  The arbitrator shall have no authority to
order a partial release of escrow funds.

 

O.            For all purposes of tax reporting, any and all earnings of the
Fund shall be treated as income by Killington.  F&W agrees that to the extent
permissible under applicable law, all expenses of the Fund may be

 

44

--------------------------------------------------------------------------------


 

claimed by Killington as expenses for purposes of tax reporting.

 

30.           Multiple Originals.  This instrument shall be executed in four
original copies.

 

IN WITNESS WHEREOF, the parties hereto have signed this Lease Agreement on the
day and year first above written.

 

In the Presence of:

 

 

Killington Ltd.

 

 

 

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ [ILLEGIBLE]

 

Witness as to Killington

 

 

Its duly authorised agent

 

 

 

 

 

 

 

 

Farm and Wilderness Foundation, Inc.

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Leonard Cadwallader

 

Witness as to Farm & Wilderness

 

 

Its Duly Authorized Agent

 

 

 

 

 

 

 

 

American Skiing Company

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ [ILLEGIBLE]

 

Witness as to American Skiing

 

 

Its duly Authorized Agent

 

 

STATE OF MAINE
OXFORD COUNTY, SS

 

At                                    , on this         day of 1997, personally
appeared, before me,                        ,and   he thereupon acknowledged the
foregoing instrument as h         free act and deed, and the free act and deed
of Killington, Ltd.

 

 

 

 

 

Notary Public

 

STATE OF VERMONT

WINDSOR COUNTY,   SS

 

At Plymouth Vermont, on this 18 day of August 1997, personally appeared, before
me, Leonard Cadwallader, and  he thereupon acknowledged the foregoing instrument
as his free act and deed, and the free act and deed of the Farm and Wilderness
Foundation, Inc.

 

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

45

--------------------------------------------------------------------------------


 

STATE OF MAINE
OXFORD COUNTY, SS

 

At                                                       , on this            
day of 1997, personally appeared, before
me,                                        , and      he thereupon acknowledged
the foregoing instrument as h         free act and deed, and the free act and
deed of American Skiing Company.

 

 

 

 

 

Notary Public

 

46

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF ARBITRATION

 

The undersigned acknowledge and agree that this Agreement contains agreements to
arbitrate certain disputes, as provided in Sections 11, 13, 25, 41 and 47
hereof.  After signing this document, we understand that we will not be able to
bring a lawsuit concerning any dispute that may arise which is covered by the
arbitration agreement in Section 40, unless it involves a question of
constitutional or civil rights.  Instead, we agree to submit any such claim to
an impartial arbitrator.

 

In the Presence of:

 

 

Killington, Ltd.

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Its duly authorized agent

 

 

 

 

 

 

 

 

 

 

Farm and Wilderness, Inc.

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Leonard Cadwallader

 

 

 

 

Its Duly Authorized Agent

 

 

 

 

 

 

 

 

 

 

American Skiing Company

 

 

 

 

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Its duly Authorized Agent

 

47

--------------------------------------------------------------------------------


 

Schedule A

 

The Premises are “Woodward Reservoir,” also known as “Plymouth Reservoir,” in
the Town of Plymouth, County of Windsor, State of Vermont. The Premises include
any and all right, title and interest to lands below the high water level
thereof, the reservoir dam, along with any and all flowage rights appurtenant
thereto.

 

Excepted from the Premises are those premises conveyed to the State of Vermont
by Warranty Deed of Plymouth Reservoir Company, Incorporated, dated December 4,
1970 and recorded December 14, 1970 in Book 33, Page 16 of the Plymouth Land
Records.

 

The Premises are SUBJECT to an easement from Plymouth Reservoir Company, Inc. to
Central Vermont Public Service Corporation dated September 11, 1967 and recorded
December 20, 1967 in Book 31, Page 56 of the Plymouth Land Records.

 

48

--------------------------------------------------------------------------------